DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 2-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/2022.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boer et. al (US 2012/0222592 A1) in view of Miani et. al (US 2010/0252967 A1).
With respect to claim 1 Boer discloses a fluid-cooled combustion burner comprising: a burner body comprising an external conduit [reference character 16A in Fig. 1] and a first internal conduit [reference character 15A in Fig. 1] substantially concentric therewith, and positioned internal of the external conduit, the external conduit comprising a first end, a second end, and a longitudinal bore having a longitudinal axis, the first internal conduit comprising a first end, a second end, and a longitudinal bore having a longitudinal axis1, the external conduit and first internal conduit forming a first annulus [reference character 18A in Fig. 1] for passing a cooling fluid there between [paragraph 0025], and a second internal conduit [reference character 5A in Fig. 1] substantially concentric with, and positioned internal of the first internal conduit [see Fig. 1], the second internal conduit comprising a first end, a second end, and a longitudinal bore having a longitudinal axis2, and configured to form a second annulus [reference character 17A in Fig. 1] between the first and second internal conduits [see Fig. 1], the burner body comprising fuel and oxidant inlet ports near the second ends of the conduits [see 3 Fig. 1, below]. Boer discloses a burner tip [reference character 1 in Fig. 1] defined by an inner wall [reference character 5B in Fig. 1] and an outer wall [reference character 16B in Fig. 1] connected via a crown [reference character 24 in Fig. 1], the outer wall fixed to the first end of the external conduit via an outer connection [see annotated Fig. 1, below], and the inner wall fixed to the first end of the second internal conduit via an inner connection [see annotated Fig. 1, below], the burner tip comprising a generally central flow passage [see annotated Fig. 1, below] configured to pass a combustible mixture therethrough, the generally central flow passage defined by the inner wall; wherein the burner tip crown and inner and outer walls comprise the same or different corrosion resistant and fatigue resistant material. Finally, Boer discloses that the burner body and burner tip are configured such that the flow of oxidant or fuel out of the third annulus and flow of fuel or oxidant out of the central concentric conduit causes the fuel and oxidant to intersect and form the combustible mixture in a mixing region [see annotated Fig. 1, above] in the generally central flow passage defined by the inner wall. Finally, Boer discloses that the outer wall is removably fixed to the external conduit and that the inner wall is removably fixed to the internal conduit, note that Boer discloses that the internal and external conduits and the burner tip are mutually welded to a connection block [reference character 11], a person having ordinary skill in the art would recognize that the weld can be undone (for example by plasma cutting, torch cutting, or mechanical removal of the weld material).
Boer does not disclose at least one of the corrosion and/or fatigue resistance being greater than material comprising the external conduit under conditions experienced during submerged combustion melting of glass-forming materials. Note that Boer discloses that the burner head is disclosed as formed from a steel alloys such as Inconel 718 [paragraph 0012 of Boer], however is silent as to the material composition of the burner body.
Miani discloses a burner [see Fig. 5] which includes a burner body [reference character 20 in Fig. 5] and a head [reference character 10 in Fig. 5] where the head is formed form copper and the body is formed from stainless steel [paragraph 0042].
It would have been obvious to one or ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Boer by forming the burner body from stainless steel, as taught by Miani, since it is old and well-known in the art to form burner bodies from stainless steel, as evidenced by Miani. Note that the corrosion and fatigue resistance of Inconel 718 is greater than the corrosion and fatigue resistance of ordinary stainless steel3.


    PNG
    media_image1.png
    445
    805
    media_image1.png
    Greyscale


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,654,740. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘740 discloses all of the limitations of claim 1 of the subject application.

Allowable Subject Matter

Claim 17-20 allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
    

    
        1 The first end, second end, and bore with axis are self-evident from Fig. 1.
        2 The first end, second end, and bore with axis are self-evident from Fig. 1.
        3 “Inconels are mostly made out of nickel and chromuim. Because of this there are numerous properties that make this metal an appealing choice no matter the specific alloy. For example, all of these alloys are resistant to oxidation and are able to withstand high temperatures and mechanical stress without losing any of its structural reliability. Other metals such as aluminum and steel usually deform when put under extreme heat" [Berman, Shay. “Inconel | Why Should I Use Inconel Alloys?” Ferralloy Inc., 12 Jan. 2018, www.ferralloy.com/inconel-use-inconel-alloys/].